BECKER, J.
Plaintiff, in an action upon a note secured by deed of trust, obtained judgment for the balance due thereon after crediting the note with the amount obtained by sale under foreclosure of the property covered by the deed of trust. The defendant appeals. Con-cededly the defendant failed to file a bill of exceptions below, and the case is here before us on appeal on the record proper only. The fact that there is no bill of exceptions before us leaves each of the points here sought to be made by the appellant beyond our reach. An examination of plaintiff’s petition discloses that it contains all the averments necessary to constitute a cause of action against the defendant for a balance due upon a promissory note secured by deed of trust, where foreclosure was had on default in the payment of the note, and the amount obtained by virtue of such sale duly credited against the principal of the note. The resulting judgment is in strict conformity with the facts set out in the petition, and, absent a bill of exceptions we find no error in the record proper. The judgment should be affirmed. It is so ordered.
DAUES, P. J., and NIPPER, J., concur.